Citation Nr: 1749267	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-23 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to an initial compensable rating for bilateral hearing loss.

Entitlement to service connection for a right knee disorder.

Entitlement to service connection for a left knee disorder. 

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant and his spouse 

ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO or an Agency of Original Jurisdiction) in Houston, Texas.

The Veteran testified at a hearing before the undersigned in November 2016.  A transcript of that hearing has been associated with the Veteran's file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for hypertension, and for right and left knee disorders.  He also claims entitlement to an increased rating for a bilateral hearing loss.  After reviewing the evidence the Board finds that additional development is required before the Veteran's claims may be decided.

In this regard, remand is warranted to obtain missing military records, missing VA records and for the Veteran to be provided the necessary VA examinations.  The evidence shows that the Veteran was last afforded a VA audiology examination in April 2012, and at his November 2016 hearing, the appellant testified that his bilateral hearing loss had become progressively worse since his last examination.  Based upon the length of time since that VA examination, and his representation that his bilateral hearing loss has worsened since the examination, a remand is warranted.

The Board further finds that a VA examination to determine the etiology of any diagnosed hypertension and any knee disorder is warranted. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4) (2017).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  Although some VA treatment records are associated with the claims file, it appears that there may be outstanding VA treatment records given that the Veteran testified that VA began to treat him in 1991.  See Hearing transcript page 5.  Hence, remand is necessary so that any outstanding VA treatment records from 1991 forward can be associated with the claims file.

Further, the record shows that the Veteran's complete service treatment records and military personnel records have not been obtained.  While the record contains some treatment and personnel records, they appear to be incomplete.  In this regard, in light of the appellant's testimony it is significant that there are no records or records of attempts at obtaining personnel and medical records from either Fort Polk or Fort Knox.  

VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records.  38 C.F.R. § 3.159 (c)(2).  Here, the RO has not met its duty to assist as the record does not show multiple attempts to locate these records or any attempts to locate records from all possible locations.  This is especially pertinent as the Veteran's DD-214 is not contained in the file and the record indicates that the claimant had years of service with the Army Reserve.  Thus, a remand is warranted to allow for this evidentiary development.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA treatment records, to include all records dating since 1991 from the McAllen and Harlingen VA facilities. All actions to obtain records should be documented. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Undertake appropriate development to obtain the Veteran's complete service treatment and personnel records, to include any pertinent Army Reserve records.  The record reflects that the Veteran served on Fort Polk and Fort Knox and was a member of the Army Reserve following his active service.  Contact the National Personnel Record Center, all appropriate Army Reserve units, as well as any other appropriate source.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Undertake appropriate development to obtain any outstanding private records pertinent to the issues on appeal.  If the RO cannot locate such records, it RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  After the development above has been completed, afford the Veteran a VA audiological examination by an audiologist to determine the Veteran's current level of bilateral hearing loss. All appropriate tests in accordance with 38 C.F.R. §§ 4.85 and 4.86 must be conducted. The entire VBMS and Virtual VA file, including a copy of this remand, must be made available to the examiner, and the examination report should note review of the file.

The examiner must offer specific findings as to the functional impact of the appellant's bilateral hearing loss on his ability to work, as well as its effects on his everyday life.  If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record or the examiner (i.e., additional facts are required), or if the examiner does not have the needed knowledge or training.
  
5.  Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of any diagnosed hypertension, as well as any right knee and left knee disability.  The entire VBMS and Virtual VA file, including a copy of this remand, must be made available to the examiner, and the examination report should note review of the file.   After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. For each diagnosed right and/or left knee disorder address whether it is at least as likely as not (a 50 percent probability or greater) that the disorder had its onset in-service or is otherwise etiologically related to the claimant's active military service?  In this regard the Veteran has reported pain and symptoms which began in-service, and his lay contentions must be considered in making a determination as to whether a nexus exists. 

b. Address whether it is at least as likely as not that hypertension began in service.  If not, was hypertension compensably disabling within a year of the appellant's April 1968 discharge from active duty?  

A complete rationale must be provided for any opinion offered.  If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record or the examiner (i.e., additional facts are required), or if the examiner does not have the needed knowledge or training.

6.  Then, after undertaking any additional development needed, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, furnish him and any representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


